Citation Nr: 0404548	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for Hepatitis C infection.


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from December 1972 to June 
1973.

This matter comes before the Board of Veterans' Appeals from 
a May 2002 rating decision from the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  

REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.

The Board notes that the veteran received various 
correspondences from VA, pertaining to VCAA.  Although the 
veteran has been notified of VA's duty to assist him in 
substantiating his claim, further development is required in 
order for VA to completely fulfill their duty to assist the 
veteran in substantiating his claim.  

The veteran claims service connection for Hepatitis C 
infection, alleging that he contracted the infection in 
service after receiving shots from air gun injections.  
Service medical records reflect that the veteran received his 
immunization/ vaccination shots while in service.  Service 
medical records also include an enlistment physical 
examination that noted tattoos on the veteran's arm and 
chest.  During service, in May 1973, he was treated for 
gonococcal urethritis after having had sexual contact 5 days 
earlier.  The separation physical examination also noted the 
tattoos found at time of enlistment, and described the 
tattoos as being on the left arm and chest.  

A VA medical examination was performed in April 2002.  The 
examiner noted the veteran's contentions of having contacted 
Hepatitis C after being vaccinated in service through the use 
of an air-gun vaccinator, claiming that the device was not 
cleaned after each serviceman was vaccinated, thus exposing 
his to hepatitis C.  The examiner concluded that there was no 
study linking the use of air gun injectors to hepatitis C.  
While the examiner also noted the veteran's other risk factor 
associated with hepatitis C, she only commented "Other 
etiology has to be looked into."  This response is 
insufficient, and does not allow for a reasoned in this 
claim.

The evidence of record also reveals that the veteran is in 
receipt of Social Security Administration disability 
benefits.  The records upon which that determination was 
based must be obtained and associated with the claims folder.  
It appears that the veteran has been in receipt of workmen's 
compensation benefits.  

Given the nature of this case, the Board believes that a 
medical examination and opinion is necessary in order to 
clarify the nature and etiology of the veteran's currently 
diagnosed Hepatitis C infection, to include whether such 
condition is causally related to his military service, or any 
incident therein.  As the medical evidence of record is not 
sufficient at the present time to make an equitable decision 
on this claim, further development for such an examination is 
warranted. 38 U.S.C.A. § 5103A(d) (2002); 38 C.F.R. § 
3.159(c)(4) (2003).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him, and who is currently 
treating him, for his currently diagnosed 
Hepatitis C infection.  After securing 
the necessary releases, the RO should 
obtain copies of those records for 
association with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard.

3.  The veteran should be requested to 
provide the names and addresses of all 
former employers since the time of his 
separation from service.  When those 
names are provided, the companies should 
be contacted by the RO and requested to 
provide information regarding any 
workmen's compensation claims filed 
against those companies by the veteran.  
The veteran should be requested to sign 
the appropriate releases allowing VA to 
obtain this information.  If necessary, 
after the requested information is 
received, the RO should contact the 
appropriate state agency to obtain any 
additional documentation necessary to 
adjudicate this claim.  Any information 
received should be associated with the 
claims folder.

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  After the above developments have 
been completed, the veteran should be 
scheduled for VA examination for the 
purpose of obtaining an opinion as to the 
etiology of his currently diagnosed 
Hepatitis C infection.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to a 
physician specializing in infectious 
diseases for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician should review the veteran's 
known hepatitis C risk factors, including 
pre-service tattoos, and inservice sexual 
contacts.  The veteran should be further 
questioned regarding any other potential 
risk factors that the Board is unaware 
of.  The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not that any current 
Hepatitis C infection is causally related 
to the veteran's military service or any 
incident therein.  The examiner must 
provide a rationale for the opinion 
expressed.  If an opinion cannot be 
provided without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




